Nutranomics completes Name Change and closes Acquisition of Nutraceutical Company DRAPER, UTAH, September 20, 2013 – NUTRANOMICS INC. (OTCBB: NNRX) (OTCQB: NNRX) (OTCBB: BUKA) (OTCQB: BUKA) (“Nutranomics” or the “Company”) is pleased to announce that its name change from Buka Ventures Inc., to Nutranomics, Inc., has been processed and approved by FINRA. The name change became effective as of market open on September 19, 2013 and the Company has been granted a new symbol, NNRX. Additionally, the Company has closed the share exchange agreement with Health Education Corporation dba Nutranomics. By issuing 25,005,544 shares of its restricted stock, the Company merged with Health Education, an established nutraceutical company with nearly $3,000,000 in revenue during its fiscal year ended on July 31, 2013. As part of the merger, Dr. Tracy K. Gibbs, Health Education’s President and CEO, took over all management and director positions from the Company’s former management. The Company’s former management also cancelled a total of 25,000,000 shares of the Company’s stock owned by them. “We are very excited to have the opportunity to introduce Nutranomics to a much larger audience of potential supporters and investors as a result of our merger and new public company status,” commented Dr. Gibbs, Nutranomics’ CEO. “The nutraceutical industry generates billions of dollars in revenue and we believe that in order to quickly be considered a major player in this arena, we needed the size and scale of a public market venue to help reach our goals.” Dr.
